IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,350



                         EX PARTE AGUSTIN RANGEL, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1143987 IN THE 174TH DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of first-degree

possession with intent to deliver cocaine and sentenced to ten years’ imprisonment. He did not

appeal his conviction.

       Applicant contends that his plea was involuntary because it was based on erroneous

information concerning the amount of seized contraband conveyed in a report from the Harris

County Sheriff Department.
                                                                                                   2

        The State agrees that Applicant’s plea was rendered involuntary by the inaccurate information

and the trial court has issued findings of fact and conclusions of law recommending that relief be

granted. After a review of the record, we agree that Applicant’s plea was involuntary and that he is

entitled to relief.

        Relief is granted. The judgment in Cause No. 1143987 in the 174th Judicial District Court of

Harris County is set aside, and Applicant is remanded to the custody of the sheriff of Harris County

to answer the charges as set out in the indictment.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 12, 2010
Do Not Publish